FORM OF RECEIPT AMERICAN DEPOSITARY SHARES (One (1) American Depositary Share represents Twenty-Five (25) Shares) THE BANK OF NEW YORK MELLON AMERICAN DEPOSITARY RECEIPT FOR ORDINARY SHARES OF CHINA TAIPING ISURANCE HOLDINGS COMPANY LIMITED (INCORPORATED UNDER THE LAWS OF HONG KONG) The Bank of New York Mellon, as depositary (hereinafter called the Depositary), hereby certifies (i) that there have been deposited with the Depositary or its agent, nominee, custodian, clearing agency or correspondent, the securities described above (Shares) or evidence of the right to receive such Shares, (ii) that at the date hereof each American Depositary Share evidenced by this Receipt represents the amount of Shares shown above, and that or registered assigns IS THE OWNER OF AMERICAN DEPOSITARY
